Title: To James Madison from George Davis, 27 December 1806
From: Davis, George
To: Madison, James



No. 7
Sir
Leghorn December 27th. 1806

The letter with which I was charged, for Mr: Nissen H: D: M: late Consul at Tripoli, was yesterday delivered in person; his being in quarantine prevented an unrestrained communication.
Mr: Nissen informs me that there exists a Secret Article Singned by the Commissioner stating, "that we shall not have the right to demand the fulfillment (on his part) of the 3d. Article of the treaty untill the expiration of four years, and with the condition that the Ex: B—— shall remain perfectly quiet during that period".  He says, that the Bashaw had constantly manifested a resolution, not to accede to any arangement which concerned his Brother, and that it was admitted in the Treaty under the full impression, that the demand would never be made by the Government of the U States.  Mr. Ridgely is represented as being on a most friendly and respectable footing.
I have the honor to enclose you a triplicate of my last; with the original was forwarded a Gazette, (No: 6) under date of the 13th: December.  With highest respect and consideration Your most obedient Servant

George Davis

